DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Lawrence Baratta on 9/7/21.
1. (Currently Amended) A dual-band antenna comprising: 
a ground plane functioning as a heat sink; 
a molded parasitic element electrically connected to the ground plane, the parasitic element being part of [[a]] the heat sink, wherein a first width of the parasitic element is larger at a first end relative to a second width of the parasitic element at a second end; and 
a high frequency element for resonating at a high frequency band and connected to the ground plane via a short, the high frequency element configured as an inverted F antenna, 
wherein the high frequency element is capacitively coupled to the parasitic element forming a loop antenna that resonates at a low frequency band;[[.]] 
wherein the high frequency band is in 5-6 GHz range, and the low frequency band is in 2-3 GHz range. 

2. (Canceled) 

3. (Currently Amended) The dual-band antenna of claim [[2,]] 1, wherein the inverted F antenna has a portion such that a width of the portion is greater than ¼ of a length of the portion.

4. (Canceled)

5. (Amended) The dual-band antenna of claim 1, wherein the parasitic element is formed from one of a shield can, part of the heat sink, an enclosure, and a stamped metallic sheet.

11. (Currently Amended) A wireless device having a housing, the wireless device comprising: 
a heat sink; and 
at least one dual-band antenna comprising: 
a high frequency element that resonates in a high frequency band, the high frequency element configured as an inverted F antenna; and 
a molded parasitic element capacitively coupled to the high frequency element forming a current loop, the parasitic element being part of the heat sink, [[,]] wherein a first width of the parasitic element is larger at a first end relative to a second width of the parasitic element at a second end;  
wherein the current loop resonates at a low frequency band;[[.]]
wherein the high frequency band is in 5-6 GHz range, and the low frequency band is in 2-3 GHz range. 

12. (Currently Amended) The wireless device of claim 11, further comprising at least one device component that is one of [[a]] a fan module and a printed circuit board.


14. (Canceled) 

16. (Currently Amended) A method for manufacturing a wireless device, the method comprising: 
providing a heat sink disposed within a housing of the wireless device, 
providing at least one antenna element disposed within the housing, the at least one antenna element having a molded parasitic element and a high frequency element, the parasitic element being part of the heat sink, wherein a first width of the parasitic element is larger at a first end relative to a second width of the parasitic element at a second end, 
wherein the high frequency element is an inverted F antenna that resonates at a high frequency band, and the high frequency element is capacitively coupled to the parasitic element forming a current loop that resonates at a low frequency band;[[.]]
wherein the high frequency band is in 5-6 GHz range, and the low frequency band is in 2-3 GHz range. 

17. (Canceled) 
19. (Canceled) 


Examiner’s Statement of Reasons for Allowance
Claims 1, 3, 5, 9-12, 15-16 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:

Claims 3, 5, 9 and 10 depend therefrom.
Regarding independent claim 11, patentability exists, at least in part, with the claimed features of “the high frequency element configured as an inverted F antenna; and a molded parasitic element capacitively coupled to the high frequency element forming a current loop, the parasitic element being part of the heat sink, wherein a first width of the parasitic element is larger at a first end relative to a second width of the parasitic element at a second end; wherein the current loop resonates at a low frequency band; wherein the high frequency band is in 5-6 GHz range, and the low frequency band is in 2-3 GHz range.”
Claims 12 and 15-16 and 20 depend therefrom.
Regarding independent claim 16, patentability exists, at least in part, with the claimed features of “wherein the high frequency element is an inverted F antenna that resonates at a high frequency band, and the high frequency element is capacitively coupled to the parasitic element forming a current loop that resonates at a low frequency band; wherein the high frequency band is in 5-6 GHz range, and the low frequency band is in 2-3 GHz range. “
Claim 20 depends therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.